Citation Nr: 1423537	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-31 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Eligibility for nonservice-connected death pension benefits. 

3. Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from June 1943 to March 1946.  He died in November 2008.  The appellant is the Veteran's surviving spouse. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the RO. 

In November 2012, May 2013, and November 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in order to determine whether a service-connected disability contributed to or hastened the Veteran's death.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2013).  

The requested VHA opinions were received by the Board in December 2012, June 2013 and December 2013.  The Board wrote to the appellant, provided her copies of the VHA opinions, and solicited additional evidence and/or argument in February 2013, June 2013, and January 2014.  Cf. Thurber v. Brown, 5 Vet.App. 119 (1993).  

While the appellant has submitted additional evidence and written argument to the Board, she has waived consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  The Veteran died in November 2008.

2.  At the time of the Veteran's death, service connection was in effect for right thigh gunshot wound residuals, with involvement of muscle groups XIII, XIV and XVII, 1 inch leg shortening and traumatic degenerative joint disease of the hip; traumatic right knee degenerative joint disease; and malaria.  A total disability rating based on individual unemployability due to service-connected disability (TDIU) was assigned effective on July 21, 2000.  

3.  The service department records show that the Veteran served as a recognized guerrilla from June 1943 to April 1945.

4.  At the time of his death, the Veteran did not have any claims before VA.


CONCLUSIONS OF LAW

1. The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013).

2.  The legal criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2013).

3.  The claim for accrued benefits must be denied by operation of law 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.

The Court held in Hupp v. Nicholson, 21 Vet.App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In this case, the appellant was provided a notice letter in January 2009, prior to the initial decision on the claim in March 2009.  

Upon review, the requirements with respect to the content of this notice were met.  The RO informed the appellant that service connection was in effect for malaria, degenerative joint disease of the right knee, and gunshot wound residuals of the right thigh with involvement of Muscle Groups XII, XIV and XVII, 1 inch leg shortening and traumatic degenerative joint disease of the hip.  

The letter also informed her of what the evidence must show to support a death claim based on this previously service-connected condition as well as an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

The January 2009 letter also notified the appellant of the division of responsibilities in obtaining evidence. 

With respect to the notice requirements set forth in Dingess and the appellant's cause of death claim, elements (1) and (2), veteran status and his death are not at issue.  Moreover, elements (4) and (5), degree of disability and effective date, are rendered moot via the Board's denial of the claim on appeal.  In other words, any lack advisement as to those two elements is meaningless, because a disability rating and effective date are not assigned.  

The appellant's claim is being denied based on element (3), a connection between the Veteran's service and his death.  As explained, she has received proper notice as to her obligations and those of VA, with respect to this crucial element in the above-mentioned VCAA letter which informed her of what the evidence must show. 

In short, the record indicates that the appellant received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate her claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, private medical records, VHA opinions, a private medical opinion, and a copy of the Veteran's death certificate. 

As noted, the Board recently obtained a VHA opinion in December 2013.  A review of this opinion reflects that the physician reviewed the Veteran's past medical history and rendered an appropriate opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the VHA opinion is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The appellant has been accorded the opportunity to present evidence and argument in support of her claims.  She has declined to exercise her option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. Cause of Death

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.

For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Here, the November 2008 death certificate establishes that the cause of the Veteran's death was myocardial infarction due to pneumonia, probably (due to) urinary tract infection, recurrent secondary to prostatic enlargement and gunshot wound right hip and thigh.  

At the time of the Veteran's death, service connection was in effect for right thigh gunshot wound residuals with involvement of muscle groups XIII, XIV and XVII, 1 inch leg shortening and traumatic degenerative joint disease of the hip; traumatic right knee degenerative joint disease; and malaria.  A TDIU rating was granted effective on July 21, 2000.

The appellant does not contend that the Veteran developed a myocardial infraction, pneumonia, urinary tract infection, or prostatic enlargement while on active duty and the Veteran's service treatment records are silent for any complaints or findings of these disabilities.  

Instead, the appellant argues that the service-connected gunshot wound residuals resulted in the conditions which in turn produced the Veteran's death.  See the May 2010 Notice of Disagreement. 

In support of her claim, the appellant submitted a December 2008 clinical summary from N.E., M.D.  In this report, Dr. N.E. stated that the Veteran's medical "history date[d] back in his 'younger years' when he sustained [a] 'gunshot wound' in his right thigh in the year 1946.  This gunshot wound, though physically healed, paved [the] way for other medical conditions because of psychosocial trauma brought by the incident."  

In addition, the appellant submitted two medical certificates which documented the Veteran's discharge from a private hospital.  

The first certificate, covering treatment from October 25, 2008 to October 30, 2008, indicated that the Veteran was diagnosed with acute bacterial pneumonia/urinary tract infection, atherosclerotic coronary artery disease, degenerative osteoarthritis and right hip injury secondary to gunshot wound.  

The second medical certificate, covering treatment from November 16, 2008 to November 18, 2008, noted that the Veteran was diagnosed with acute bronchitis, acute bacterial urinary tract infection, atherosclerotic cardiocerebrovascular disease, benign prostatic hypertrophy, rule out prostatic carcinoma and right hip injury secondary to gunshot wound. 

Upon review, the Board observes that the diagnosis of "right hip injury, secondary to gunshot wound" contained in both medical certificates is clearly written in a different font and format.  As will be discussed, the VHA medical experts have concluded that this "diagnosis" was added after the fact based on the inconsistencies in the font and the lack of any treatment for the Veteran's gunshot wound residuals.  

Phrased differently, the VHA experts have determined that there would have been no reason to include a diagnosis of "right hip injury, secondary to gunshot wound" in these medical certificates which were completed after the Veteran's death. 

In November 2012, the Board observed that Dr. N.E. did not explain how psychosocial trauma caused or contributed to the Veteran's death.  Similarly, the Veteran's death certificate, which was also completed by Dr. N.E., did not indicate how the residuals of a gunshot wound to the thigh would cause or contribute to the development of a urinary tract infection, pneumonia, or a myocardial infarction.  As a result, the Board requested a VHA opinion.

In a December 2012 VHA opinion, a VA medical expert recounted the Veteran's medical history and stated that he could "find no obvious, nor in anyway probable, correlation between a right thigh gunshot wound healed from World War II and [the Veteran's] ultimate demise with pneumonia, atrial fibrillation with rapid ventricular response, urinary tract infection, bronchitis, and possible prostate cancer."  The VA medical reviewer did not, however, provide any rationale for this opinion.  

As alluded to, the December 2012 VHA expert also stated that he believed there had been a deliberate attempt to modify the Veteran's medical records in order to attach the diagnosis of gunshot wound to the right thigh to the medical records based on different fonts and handwritten notations.  

Based on the lack of rationale provided in his medical opinion, and the conclusion that there was a deliberate attempt to alter the Veteran's medical records, the Board requested an additional VHA opinion. 

In June 2013, a different VHA physician reviewed the Veteran's claims file and found that the service-connected gunshot wound residuals did not cause or contribute to the Veteran's death.  

The physician noted that the Veteran's treatment records did not discuss his healed gunshot wound residuals until it was included in a clinical summary covering hospitalization for acute bacterial bronchitis in 2008.  

The June 2013 VHA physician also noted that after the Veteran's death, his "attending physician, who had . . . followed the [Veteran] since 1986, for the first time, linked his gunshot wound to his other medical conditions."  

It was noted that the private physician "did not provide any medical evidence or psychological evaluation (his own or from other healthcare providers) on how such linkage was established."

The June 2013 VHA physician then concluded that it was less likely that the service-connected gunshot wound residuals materially contributed to, or hastened the Veteran's death based on the absence of any evidence "of: (1) what and how psychosocial trauma was brought by the incidence of the gunshot wound [and], (2) how such psychosocial trauma contributed to other medical conditions."  

The VA examiner also stated that if the Board "desire[d] to explore the connection between psychosocial trauma and the Veteran's "other medical conditions" a review by a psychiatrist might be considered.  As a result, the Board obtained an additional opinion from a VHA psychiatrist. 

In this December 2013 opinion, the VHA expert noted that the Veteran was born in 1921 and died in 2008 at the age of 87.  It was further observed that the average life expectancy of a male living in the Philippines is 67. 

In reviewing the claims file, the December 2013 VHA expert noted the causes of death listed on the Veteran's death certificate and stated that "gunshot wound to the right hip and thigh " appeared to have been added to the document[s] contained in the [Veteran's] medical records after the original death certificate was printed.  The printing for the gunshot wound is of a different font and is sharper in contrast suggesting that it may have been added to a photocopy."  

The December 2013 VHA expert also observed that, while the Veteran had filed numerous claims related to his service connected disabilities, "there were no claims submitted for any issues which could be interpreted as 'psychosocial trauma.'"

The VHA psychiatrist noted that there was "no documented evidence that the [Veteran] suffered from any condition such as depression, anxiety, posttraumatic stress disorder, etc., which could be defined as a psychosocial trauma."  

In fact, there was "no evidence that the [Veteran's] death was hastened by the gunshot wound he received in 1945. On the contrary, the [Veteran] appeared to live a full life and actually exceeded his life expectancy by 20 years or by 30% greater than others in his generation." 

As a result, the December 2013 VHA expert further stated that "there [was] no evidence which would support linking the [Veteran's] cause of death to his gunshot wound.  It [was] most likely that the [Veteran] died of a myocardial infraction which was triggered by his pneumonia as ha[d] been supported by other expert opinions."

Following the December 2013 VHA opinion, the appellant submitted two additional medical statements. 

In a February 2014 note, R.R., M.D. reported that the Veteran was receiving treatment for residuals of his bullet wound injury as well as for hypertension and cerebrovascular disease.  Dr. R.R. did not, however, indicate that there was any relationship between the Veteran's service-connected disabilities and his cause of death. 

At this juncture, it is important to note that the Board has the authority to 'discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.' Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

However, the Court has held that the Board may not reject medical opinions based on its own medical judgment. See Obert v. Brown, 5 Vet.App. 30 (1993), and Colvin v. Derwinski, 1 Vet.App. 171 (1991).

In this case, the Board places greater weight of probative value on the VHA expert opinions than the statements from Dr. R.E., including the information he provided on the Veteran's the death certificate.  

As noted, Dr. R.E. did not provide any rationale for his opinion.  In fact, the Veteran's claims file does not indicate that the Veteran experienced any psychosocial stressors surrounding his gunshot wound residuals.   

In contrast, the opinion of the December 2013 VHA examiner is consistent with the evidence of record and well supported by reasons and bases. 

The Board has also considered the appellant's statements that the Veteran's death was related to his service-connected gunshot wound residuals, however, her opinion is accorded no greater evidentiary value than that of the private medical opinion.  See Jandreau, supra.  Her opinion is lacking in specifics and detail and is therefore accorded little probative value.

Based on this record, the Board finds the December 2013 VHA report to be more probative than the statements from Dr. R.E., the altered treatment records, the Veteran's death certificate and the appellant's unsupported assertions. 

While the Board is sympathetic to the appellant's contentions, in the final analysis, the preponderance of the evidence is against her claim.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  

Hence, on this record, the appellant's claim of service connection for the cause of the Veteran's death must be denied.  


III. Nonservice-Connected Death Pension

The law authorizes the payment of nonservice-connected disability pension to a Veteran of wartime service who has the requisite service and who is permanently and totally disabled. 38 U.S.C.A. §§ 1502, 1521 (West 2002).

In addition, the Secretary of Veterans Affairs shall pay pension for nonservice-connected death to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability. 38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a Veteran who had active military, naval, or air service. See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term 'Veteran' is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2). 'Active military, naval, and air service' includes active duty. 'Active duty' is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b). The 'Armed Forces' consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945 and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits. Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces, Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension. See 38 U.S.C.A. § 107; see also Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

In the present case, the Veteran has been determined by the appropriate service department to have served with a recognized guerrilla unit from June 1943 to April 1945, with no other documented service.  

The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).

There is no legal basis on which appellant's claim can be granted.  The Veteran's recognized service falls into a service category which expressly has been deemed not to be active military service for the purpose of receiving VA nonservice-connected pension benefits.  

Thus, appellant is not entitled to VA death pension benefits because such an award must be predicated upon the Veteran's eligibility, which is lacking.  

As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law. Sabonis v. Brown, 6 Vet.App. 426 (1994).


IV. Accrued Benefits

Accrued benefits are defined as 'periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . .' 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000 (a) (2011) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)). 

An '[a]pplication for accrued benefits must be filed within one year after the date of death.' 38 C.F.R. § 3.1000(c). In this case, the appellant's claim was timely filed.

The record reflects that there were no claims pending at the time of the Veteran's death; there was no unrated medical evidence in the claims file at the time of his death; and the Veteran was not entitled to any unpaid benefits at the time of his death. Thus, the claim for accrued benefits must be denied.

In Jones v. West, the Federal Circuit concluded that, 'for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.' Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The Federal Circuit noted that 'a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.' Id. at 1300.

A 'claim for VA benefits pending on the date of death' is defined as 'a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.' 38 C.F.R. § 3.1000(d)(5). 

In this case, the Veteran was granted TDIU in a February 2001 decision. While the Veteran indicated his disagreement with the assigned effective date, and a Statement of the Case was issued in January 2001, the Veteran did not perfect his appeal with the timely submission of a VA form 9 or its equivalent. See Archbold v. Brown, 9 Vet.App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

In August 2007, the Veteran filed a claim seeking Dependent's Educational Assistance (DEA) for his daughter. In a November 2007 letter, the RO informed the Veteran that the DEA program would be provided for the child of a veteran who died in service, or of a service-connected disability or who, at the time of death was rated totally disabled due to a service-connected cause.  He was provided with a VA Form 22-5490 for his daughter to complete and return should he wish to file a claim. No additional claim was submitted. 

In sum, the Board finds that basic eligibility to receive VA accrued benefits is not warranted by law. 

The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Service connection for the cause of the veteran's death is denied. 

The claim for nonservice-connected death pension must be denied by law. 

The claim for accrued benefits must be denied  by law. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


